703 N.W.2d 189 (2005)
People v. Thompson.
No. 127969.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 127969, COA: 246814.
On order of the Court, the application for leave to appeal the December 14, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for resentencing. The circuit court improperly assessed defendant points for Offense Variable 11 on the theory that there were additional sexual penetrations of the victim by defendant "arising out of the sentencing offense." MCL 777.41(2)(a). The record does not establish when the noncharged sexual penetrations occurred, and therefore there is no evidence in this case to support a finding that the additional sexual penetrations arose out of the sentencing offense.